Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: The withdrawn claims 9-17 pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Wallas (see interview summary) in order to correct the scope of the claims so as to facilitate allowing of the case. 
 
 Please amend claims 14, 23 and 27 as follows:

xSbySezTem alloy from the second temperature to the third temperature is at a cooling rate of at least [[about]] 105 degrees Celsius per second.
23. The apparatus of claim 18, wherein the thickness of the GexSbySezTem alloy is [[about]] substantially 1 mm or less.  

In the 1st line of claim 27, please delete [[260]] and insert 26

				Reason for Allowance
Claims 9-23 and 25-36 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. “Structural transition and enhanced phase transition properties of Se doped Ge2Sb2Te5 alloys” by Vinod et al; “ Small-sized Mach-Zehnder Interferometer Optical Switch Using Thin Film Ge2Sb2Te5 Phase-change Material” by Moriyama et al.;  US-2015/0378183; US-2004/0027646.
Claim 9 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a method including the step of heating a GexSbySezTem alloy in an amorphous phase with a heating element in thermal communication with the GexSbySezTem alloy to a first temperature 
    PNG
    media_image1.png
    25
    702
    media_image1.png
    Greyscale

in combination with the rest of the limitations of the base claim.  
Claim 18 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus including a GexSbySezTem alloy, the GexSbySezTem alloy being reversibly switchable between an amorphous phase and a crystalline phase

    PNG
    media_image1.png
    25
    702
    media_image1.png
    Greyscale

in combination with the rest of the limitations of the base claim.  
Claim 25 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious to heat the GexSbySezTem alloy in the crystalline phase to a second temperature higher than the first temperature and to allow the GexSbySezTem alloy to cool to a third temperature lower than the second temperature, thereby causing the GexSbySezTem alloy to transition from the crystalline phase to the amorphous phase, 
wherein x is 0 to 0.15, y is 0.5 to 0.68, z is 0.05 to 0.3, and x+y+z+m=1 
in combination with the rest of the limitations of the base claim.  
Claim 31 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious to heat the GexSbvSezTem alloy in the crystalline phase to a second temperature higher than the first temperature and to allow the GexSbvSezTem alloy to cool to a third temperature lower than the second temperature, thereby causing the GexSbySezTem alloy to transition from the crystalline phase to the amorphous  phase,    
wherein x+y is 0.4 to 0.5, z is 0.4 to 0.5, z is 0.4 to 0.54, and x+y+z+m=1  
in combination with the rest of the limitations of the base claim.  
Claim 32 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious to heat the GexSbySezTem alloy in the crystalline phase to a second temperature higher than the first  temperature and to allow the GexSbySezTem alloy to cool to a third temperature lower than the second xSbySezTem alloy to transition from the crystalline phase to the amorphous phase
wherein x is 0.2, y is 0.2, z is 0.04 to 0.5, and x + y+z+m=1 
in combination with the rest of the limitations of the base claim.  
Claim 33 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious to heat the GexSbySezTem alloy in the crystalline phase to a second temperature higher than the first temperature and greater than 4500C and to allow the GexSbySezTem alloy to cool to a third temperature lower than the second temperature, thereby causing the GexSbySezTem alloy to transition from the crystalline phase to the amorphous phase, wherein the refractive index of the GexSbySezTem alloy in the crystalline phase is greater than the refractive index of the GexSbySezTem alloy in the amorphous phase by at least 1 over a spectral range greater than 1000 nm in combination with the rest of the limitations of the base claim.  
9, 18, 25, 31-33
Claims 10-17, 19-23, 26-30 and 34-36 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883